DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species II including figures 4-12 and claims 1-4 and 8-14 in the reply filed on 09/08/2022 is acknowledged.  The traversal is on the ground(s) that the referred to figures disclose three patentably distinct species as the independent claims of record recite subject matter that includes the referred to species. This is not found persuasive because the species are different exemplary embodiments and have different structures, thus patentable distinct.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a means configured to” in line 13 of claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
In the specification, paragraph [0151] discloses FIG. 12 illustrates a front view of a head-mounted lighting configuration 1200 comprising an eyewear 1280 comprising a frame 1270. Paragraph [0154] discloses while the lighting device 100 shown in FIG. 12 is described with regard to the embodiment of the invention shown in FIGS. 1A, 1B, the lighting devices 400, 500, 600, 700, 800, 900 and 1100 disclosed, as lighting device 100 in relation to the configuration shown in FIG. 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goldfain [U.S. 2007/0097703 A1].
Regarding claim 1, Goldfain discloses a head-mounted device [see figure 1] for providing directing light toward an object, said device comprising: a light assembly [102] comprising: at least one housing [abstract], each of at least one housings comprising: at least one objective lens [120] arranged on a first side is said light assembly, said at least one objective lens [120] forming an optical axis substantially perpendicular to said at least one objective lens [see figure 2]; and a plurality of lighting elements [108, 110] arranged about said optical axis, said lighting elements [108, 110] configurated to emit light toward a known region on said at least one objective lens [see figure 2]; and an electronic circuit [abstract] configurated to: apply a voltage to said plurality of lighting elements [108, 110]; and a means [100, 106, see figure 1] configured to: attach said light assembly [102] to a user (figures 1-2, abstract, paragraphs 0016-0018).
Regarding claim 2, Goldfain discloses selected ones of said plurality of lighting elements [108] comprise: at least one light emitting diode [110]; a dome lens [112], wherein said light emitting diode [110] is positioned within a focal length of said dome lens [112] (figure 2).
Regarding claim 13, Goldfain discloses said plurality of lighting elements emit light in a visible wavelength range, wherein said visible wavelength range comprises at least one of: and a white wavelength range [white LED] (paragraph 0017).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain in view of Ferguson [U.S. 2014/0334159 A1].
Regarding claim 3, Goldfain discloses the device, but does not clearly show the aperture holder comprising an aperture holder passthrough, and an aperture positioned within the aperture holder, said aperture comprising an aperture passthrough.
Ferguson teaches a lighting device having an aperture holder [220] comprising an aperture holder passthrough, and an aperture [see figure 4] positioned within the aperture holder, said aperture comprising an aperture passthrough [see figure 3].
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the device of Goldfain with the aperture holder having an aperture passthrough as taught by Ferguson for purpose of providing an advantageous way of holding an LED in place while in operating.
Regarding claim 4, Ferguson teaches said aperture passthrough is sized to prevent said light emitting diode to passthrough (figure 3).

Claim(s) 8-12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldfain in view of Morikawa et al. [U.S. 2010/0309646 A1].
Regarding claim 8, Goldfain discloses the device having the light director and the housing, said light director comprising a plurality of reflective surface joined at an apex of said light director, wherein said plurality of lighting elements are arranged on an inner circumference of each of at least one housing (figures 1-2). However, Goldfain does not clearly disclose the light director extending from a base element of said at least one housing.
Morikawa et al. teaches the light director [reflecting member 11] extending from a base element [10] of said at least one housing (figures 1A and 1B, paragraph 0045).
It would have been obvious to a person of ordinary skill in the art before the filing date of the claimed invention to modify/combine the light device of Goldfain with the light director extending from a base of said housing as taught by Morikawa et al. for purpose of providing an advantageous way of holding the light director in place while in operating.
Regarding claim 9, Morikawa et al. teaches said plurality of lighting elements in at least one of said at least one housing comprises: a first set of lighting elements; and a second set of lighting element, wherein said first set lighting elements emit light in a first wavelength band and said second set of lighting elements emit light within a second wavelength band (figures 1A and 1B, paragraph 0046).
Regarding claim 10, Morikawa et al. teaches said first wavelength band and said second wavelength band are one of: overlapping bands and disjoint bands (paragraph 0046).
Regarding claim 11, Morikawa et al. teaches said first set of lighting elements and said second set of lighting elements are within a same plane substantially perpendicular to said optical axis (figures 1A and 1B).
Regarding claim 12, Morikawa et al. teaches said first set of lighting elements is in a first plane substantially perpendicular to said optical axis and said second set of lighting element is in a second plane substantially perpendicular to said optical axis (figure 1A and 1B).
Regarding claim 14, Goldfain discloses an angle of said apex of said light director [116] is based on an orientation of said lighting elements [110] with respect to said optical axis (figure 2).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang et al. U.S. 9,068,716 B2 discloses an illumination apparatus includes a frame, an optical base plate, a light source and an optical film. The optical base plate is disposed in the frame and has a protrusion area at the center of the optical base plate.
Feinbloom et al. U.S. 7,682,042 discloses an illumination device comprises a mounting assembly divided into a plurality of sections, each section comprising a plurality of light emitting sources arranged substantially equi-distant along a circumference of said assembly at an angle to project a light image at the remote distance.
Feinbloom et al. U.S. 8,851,709 discloses a remote control operation of an illuminated unit attached to a headset consisting of a headband and at least one optical device providing illumination at a known distance from the optical device attached to the headband is disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO Q TRUONG whose telephone number is (571)272-2383. The examiner can normally be reached M-F 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571 272 2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BAO Q. TRUONG
Primary Examiner
Art Unit 2875



/BAO Q TRUONG/Primary Examiner, Art Unit 2875